Me. Chief Justice ’Waite,
after stating the case as above reported, delivered the opinion of the court..
It perhaps sufficiently appears that a determination of the question, as to the effect of the discharge in bankruptcy upon the right of Bullard to- enforce a lien upon the property in existence at the time of the commencement of the proceedings in bankruptcy, was necessarily: involved in the decision of the Supreme Court which-is here .under review, and that this decision was. adverse to the right set up by Long. This being the case, we have'jurisdiction, but there cannot be a doubt of the correctness of the decision. By § 5119' of the Revised Statutes the discharge releases the bankrupt only from debts’which were or .might have been "proved, and by § 50 Y5 debts secured by mortgage or pledge can only be proved for the balance remaining due after1 deducting the value of the security, unless all claim ’ upon the security is released. Here the creditor neither proved *621his,debt in bankruptcy nor released his lien. Consequently his security was preserved notwithstanding the bankruptcy of. his debtor. McHenry v. La Société Française, 95 U. S. 58; Dudley v. Easton, 104 U. S. 99, 103; Porter v. Lazear, 109 U. S. 84, 86. The dispute in the court below was as to the existence of the lien at the time of the commencement of the proceedings in bankruptcy. That depended entirely on the. State laws, as to which the judgment of the State court is final and not subject to review here.
The setting apart of the homestead to the bankrupt under § 5045 of the Revised Statutes did not relieve the property from the óperatioii of liens created by contract before the bankruptcy. It is not the decree in this case which constitutes the lien on the property, but the conveyance of Long and wife before the bankruptcy.
The judgment is Affirmed.